Citation Nr: 0505007	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  04-00 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a higher initial evaluation for type II 
diabetes mellitus, currently evaluated at 20 percent.  


REPRESENTATION

Appellant represented by:  Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Erica J. Godwin, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which granted service connection for 
type II diabetes mellitus and assigned a 20 percent 
evaluation.  The veteran, who had active service from July 
1969 to April 1971, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.

Associated with the claims file is a November 2003 statement 
from an acquaintance of the veteran that that stated the 
veteran could no longer work.  While it appears that the RO 
responded to that statement by sending the veteran an 
application for nonservice-connected pension benefits, that 
statement could also be construed as a claim for a total 
evaluation based on individual unemployability due to 
service-connected disabilities.  However, it is not clear 
whether the veteran intended to file such a claim, and this 
matter is referred to the RO for clarification and any 
appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's diabetes mellitus does not require insulin, 
a restricted diet and regulation of activities.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
20 percent for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.119, Diagnostic Code 7913 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under the laws administered by the VA.  
The VCAA also requires the VA to assist the claimant in 
obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and his representative of information and evidence needed to 
substantiate a claim.  Collectively, the February 2003 rating 
decision and the Statement of the Case issued in connection 
with this appeal have notified the veteran of the evidence 
considered, the pertinent laws and regulations and the 
reasons for the initial evaluation he received.  In addition, 
a letter to the veteran dated in November 2002 specifically 
notified the veteran of the provisions of the VCAA, including 
the division of responsibilities between the veteran and the 
RO for obtaining evidence.  

The Board does acknowledge that the VCAA letter provided to 
the veteran in November 2002 pertained to the veteran's 
claims for service connection, and did not specifically 
address the claim for an increased evaluation for diabetes 
mellitus that arose after the February 2003 rating decision 
granted service connection for that disability and the 
veteran expressed disagreement with the initial evaluation 
assigned.  However, it does not appear that any further 
notice to the veteran is required.  In this regard, a General 
Counsel opinion, VAOPGCPREC 8-2003, specifically held that:  
"If, in response to notice of its decision on a claim for 
which VA has already given the § 5103(a) notice, VA receives 
a notice of disagreement that raises a new issue [in this 
case a claim for a higher evaluation after the grant of 
service connection], § 105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue."  The Board is bound by 
"the precedent opinions of the chief legal officer of the 
Department."  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a). 

With respect to the VCAA notice letter to the veteran, the 
United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that the VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  The RO did so in this case.  As indicated above 
the notice letter was dated in November 2002 and the RO's 
decision was dated in February 2003.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board notes that the veteran's service medical records 
and VA treatment records are associated with the claims file 
and the veteran has been afforded a VA examination in 
connection with his current appeal.  The veteran has not 
indicated that there is any additional evidence that needs to 
be obtained in order to fairly decide the claim.  The veteran 
also requested a BVA hearing, but then withdrew this request.  
Therefore, the Board finds that all relevant evidence has 
been obtained.  Simply put, the record is complete.  
Accordingly, the case is ready for appellate review.  

Background and Evidence

Historically a rating decision from February 2003 granted 
service connection for type II diabetes mellitus and 
evaluated it as 20 percent disabling.   

VA treatment records dated between November 2001 and November 
2002 show the veteran was being followed for diabetes 
mellitus.  These records contained no reference to a 
restricted diet or regulation of the veteran's activities due 
to his diabetes.  Records dated in November 2001 and March 
2002 indicate specifically that there were no physical 
activity limitations or dietary limitations.  The records are 
also negative regarding the requirement of insulin.  

The veteran was afforded a VA examination in January 2003 for 
diabetes mellitus.  The examiner reviewed the claims file and 
reported that the veteran was in no acute distress.  The 
veteran was reportedly diagnosed with type II diabetes in 
March 2001.  He denied any hospitalizations or any 
ketoacidotic or hypoglycemic reactions.  His blood sugar at 
the time of diagnosis was in the mid 300's.  The veteran was 
on a no concentrated sweets diet and denied any history of 
weight loss or weight gain.  The veteran denied any 
restrictions to activities or any visual, heart, vascular, or 
neurologic problems.  He had been on the oral hypoglycemic 
Metformin and he thought that his blood sugar was controlled.  
The veteran denied any skin, bowel, or bladder problems, but 
reported frequent urination.  The veteran had trouble with 
impotency ever since around the time he was diagnosed.  He 
denied any known complications or residuals of his diabetes.  

Upon physical examination no neurological abnormalities were 
noted and the veteran's eyes were within normal limits, with 
the exception of glasses.  The examiner made no reference to 
physical activity or dietary limitations due to the veteran's 
diabetes.  The impression was type II diabetes mellitus, 
likely secondary to obesity and insulin resistance syndrome.  

VA treatment records dated between March 2003 and October 
2003 indicated that the veteran was treated for diabetes 
mellitus.  The records were negative regarding instructions 
for the veteran to regulate or limit his activities.  A 
record dated in April 2003 indicated that the veteran should 
increase his activity.  The veteran was further counseled on 
increasing his walking in September 2003.  The records also 
indicated that the veteran was taking the oral hypoglycemic 
Metformin for his diabetes mellitus.  There was no indication 
in these records that the veteran required insulin for the 
treatment of his diabetes.  




Law and Analysis

The veteran essentially contends that the current evaluation 
assigned his diabetes mellitus does not accurately reflect 
the severity of that disability and that he should be 
entitled to a higher initial evaluation.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under ordinary 
conditions of life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. §§ 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that evaluation.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  The Board notes that as the veteran is 
appealing the initial assignment of a disability rating, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the evaluation 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's diabetes mellitus is currently evaluated as 
20 percent disabling under 38 C.F.R. § 4.119, Diagnostic 
Code 7913.  A 20 percent evaluation contemplates that the 
veteran's diabetes requires insulin and a restricted diet, or 
oral hypoglycemic agent and a restricted diet.  The next 
higher 40 percent evaluation contemplates that the veteran's 
diabetes requires insulin, a restricted diet and regulation 
of activities.  

Based on this criteria, it is apparent that the veteran does 
not meet the criteria for the next higher 40 percent 
evaluation for his diabetes.  The VA treatment records as 
well as the January 2003 VA examination make no reference to 
an insulin requirement for the veteran.  While VA treatment 
records show that the veteran was advised to cut back on his 
calories per day for weight loss, there is no recommendation 
for a specific restricted diet.  There is also no indication 
from the record that the veteran has been required to 
restrict his activities as a result of his diabetes.  Indeed, 
treatment records dated in November 2001 and March 2002 show 
that there are no physical activity limitations.  The veteran 
further denied any restrictions to activities during the VA 
examination.  VA treatment records also indicate that the 
veteran was advised to actually increase his activity level 
on more than one occasion.  

Therefore, the Board finds that the veteran does not meet the 
schedular criteria for the next higher evaluation for his 
diabetes and that his disability more nearly approximates the 
criteria for the currently assigned 20 percent evaluation.  
Accordingly, a higher evaluation for the veteran's diabetes 
mellitus is not warranted.

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38, Code 
of Federal Regulations, whether or not they were raised by 
the veteran as required by the holding of the United States 
Court of Appeals for Veterans Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  
However, there has been no assertion or showing that the 
veteran's diabetes mellitus has caused marked interference 
with employment, necessitated frequent periods of 
hospitalization or otherwise renders impractical the 
application of the regular schedular standard.  In this 
regard, the veteran is employed full time and has not 
required any hospital treatment of his diabetes.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  





ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


